DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 contains the trademark/trade name “Bluetooth” as a limitation to identify or describe a particular material or product. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  It is important to recognize that a trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  See MPEP § 2173.05(u). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Iglesias (WO 2013/116310 A1) in view of Kim (US 2008/0139876 A1) and Shim (US 2010/0174218 A1).
Regarding claim 1, Iglesias teaches a system for optimizing a patient's pelvic floor muscle exercise comprising: a user interface device configured to run a computer implemented application comprising visual and/or auditory feedback features (¶ [0009], ¶ [0022]); and an intravaginal device comprising a plurality of accelerometers positioned along a length of the device (Fig. 1), wherein the intravaginal device is sized for insertion into the patient's vagina and generates a signal in response to movement of the accelerometers (abstract, ¶ [0010]- ¶ [0014], ¶ [0022], ¶ [0024], ¶ [0026]- ¶ [0027], ¶ [0029]- ¶ [0030], ¶ [0032]- ¶ [0034]; ¶ [0012] recites: “The device can indicate the position of the patient's urethra and vagina”, ¶ [0026] recites: The multiple sensor-enabled device could aid various diagnoses that rely upon data concerning the position, strength and pressures of the vaginal space. By combining pressure sensors along the multiple sensor-enabled inflatable vaginal insert along with the positional sensors, objective measurements relating to vaginal pressure and positional location can be evaluated and correlated to aid in the diagnosis”, ¶ [0030] recites: “The position and movement data may be of the sort measured and/or reported by any number of sensor devices, including an accelerometer”, ¶ [0033] recites: “One example of a multiple sensor-enabled device contains various microelectromechanical (MEMS) sensors: a 3-axis accelerometer…The 3-axis accelerometer tracks translation of the device in three directions”);wherein the user interface device is wirelessly connected to the intravaginal device and is configured to analyze signals from the accelerometers (¶ [0024], ¶ [0026]- ¶ [0027], ¶ [0030], ¶ [0032]- ¶ [0034]) using the application (¶ [0009], ¶ [0022]); wherein the application is configured to: display and record indicia corresponding to a position of the patient's vagina that is generated by the accelerometers during performance of a pelvic floor exercise (¶ [0009]- ¶ [0014], ¶ [0024], ¶ [0026]- ¶ [0027], ¶ [0029]- ¶ [0030], ¶ [0032]- ¶ [0034], ¶ [0036]- ¶ [0037]; ¶ [0012] recites: “The device can indicate the position of the patient's urethra and vagina, and allow the health care provider or patient to visualize the relative movement of these anatomical organs, and thus, show the patient whether her efforts at performing Kegel exercises are being performed correctly”, ¶ [0014] recites: “The multiple sensor-enabled device of the present invention would also enable the health care provider and patient to view quantitatively what vaginal pressure is being exerted by the patient at any time, to recognize the vaginal muscular strength, and to facilitate the patient's performance of muscular exercises in a precise manner. The position and pressure of the posterior vaginal wall as well as that of the lower intestines and rectal area can be determined using the device”, ¶ [0024] recites: “When the device is properly inserted and inflated, the health care provider or patient can visualize the device on a display screen. When the patient is asked to perform Kegel movements, the vaginal pressure or strength of the vaginal musculature will also be visualizable on the screen. The health care provider could then go through the exercises with the patient to ensure that she is performing the exercises optimally and has understood how to interpret the information and otherwise use the equipment properly”, ¶ [0026] recites: “The multiple sensor-enabled device could aid various diagnoses that rely upon data concerning the position, strength and pressures of the vaginal space. By combining pressure sensors along the multiple sensor-enabled inflatable vaginal insert along with the positional sensors, objective measurements relating to vaginal pressure and positional location can be evaluated and correlated to aid in the diagnosis”, ¶ [0027] recites; “…the multiple sensor- enabled device can provide data, which is transmitted and recorded in a manner to create and maintain historical patient information for medical and/or fitness purposes, such as a pelvic floor muscle strengthening exercise calendar”), provide physiological feedback information to the patient using the visual and/or auditory feedback features based on a change in position of the patient's vagina, wherein the physiological feedback information and the recorded indicia guide the patient to: i) activate pelvic floor muscles in a manner that strengthens the pelvic floor; and ii) limit activation of pelvic floor muscles in a manner that harms the pelvic floor, thereby optimizing the pelvic floor muscle exercise (¶ [0009], ¶ [0012]- ¶ [0014], ¶ [0016], ¶ [0024], ¶ [0026]- ¶ [027], ¶ [0032], ¶ [0036]- ¶ [0037]; ¶ [0009] recites: “The multiple sensor-enabled device of the instant invention would allow the health care provider and the patient to visualize whether the patient is actually doing the pelvic floor exercises correctly. Moreover, educating the patient on the correct way of using the device would allow the patient to take the device with her, and in the privacy of her home, visualize her exercise regimen through a convenient display, such as a computer or smart phone application. The patient may also benefit from inserting, removing and cleaning the device at her convenience. Furthermore, the patient can monitor and record her progress and send her information back to the health care provider to assure her compliance. The convenience and privacy progress monitoring can enhance patient compliance with the therapeutic regimen, and facilitate a more efficient achievement of therapeutic goals”, ¶ [0012] recites; “The device can indicate the position of the patient's urethra and vagina, and allow the health care provider or patient to visualize the relative movement of these anatomical organs, and thus, show the patient whether her efforts at performing Kegel exercises are being performed correctly”; ¶ [0013] recites: “Often, the proper performance of Kegel exercises is difficult to explain and difficult for the patient to understand how to achieve. If the patient misunderstands how to perform such exercises, she can perform them wrong, usually by performing a valsalva maneuver and consequently causing more damage to the pelvic floor by causing the abdominal contents to be pushed down through the pelvic floor”, ¶ [0014] recites: “The multiple sensor-enabled device of the present invention would also enable the health care provider and patient to view quantitatively what vaginal pressure is being exerted by the patient at any time, to recognize the vaginal muscular strength, and to facilitate the patient's performance of muscular exercises in a precise manner. The position and pressure of the posterior vaginal wall as well as that of the lower intestines and rectal area can be determined using the device”, ¶ [0024] recites: “When the device is properly inserted and inflated, the health care provider or visualize the device on a display screen. When the patient is asked to perform Kegel movements, the vaginal pressure or strength of the vaginal musculature will also be visualizable on the screen. The health care provider could then go through the exercises with the patient to ensure that she is performing the exercises optimally”, ¶ [0036] recites: “The patient may be asked to perform a Kegel movement, while the health care provider and/or the patient observes the display output to confirm that the patient is performing the exercise optimally. The pressure and muscular strength of the vagina as measured by the multiple sensor-enable device would be displayed to reflect the effectiveness of the therapy”, ¶ [0037] recites: “Following the examination using the multiple sensor-enabled device, the health care provider may conclude that rehabilitation is an efficacious option for the patient. In this regard, the measurements provided by the multiple sensor-enabled device may be recorded to facilitate appropriate patient instructions on performing Kegel exercises in an optimal manner using the visual (on-screen) information provided by the device in real-time”, as such, the feedback information provided to the patient, regarding performing the Kegel exercises correctly/how to perform them correctly, guides the patient to activate pelvic floor muscles in a manner that strengthens the pelvic floor. Such feedback also guides the patient to limit activation of pelvic floor muscles in a manner that harms the pelvic floor).

Regarding claim 1, Kim teaches a system for optimizing a patient’s pelvic floor muscle exercise comprising: a user interface device and comprising a visual and/or auditory feedback features (8000 with 7000 and 9000, abstract), an intravaginal device (10000) comprising a sensor (abstract), sized for insertion into the patient’s vagina and generates a signal in response to movement (abstract, ¶ [0055], ¶ [0079], ¶ [0080]), wherein the user interface device is connected to the intravaginal device (Fig. 4) and is configured to analyze signals from the sensor and display and record indicia using the signals, wherein the recorded indicia further comprise a session date, maximum score, session time, maximum lift time, and session duration time (¶ [0079], ¶ [0090], ¶ [0091], ¶ [0115], ¶ [0117]- ¶ [0121]; ¶ [0090] recites: “Further, the user can directly check various states (tension, contraction pressure, capacity of the vagina, treatment time, exercise time, exercise strength, exercise repetitions, measurement history, etc.) using the display means 8000, thereby performing the examination (measurement) and the pelvic floor muscle (vagina muscle) ”; ¶ [0091] recites: “Furthermore, the controller 9000 is installed to control the various functions. More specifically, the controller is a major component of the main body required to control each component…LCD display as the bio-feedback device, earphones, and operation flow of the examination (measurement), treatment, pelvic floor muscle (vagina muscle) reinforcement exercise, etc. In addition, the controller 9000 functions to store the current and past measurement value, measurement date, the number of measurements, etc., of each examination item, and the current and past treatment step, the number of treatments, accumulated treatment time, etc., of each treatment item, and stores and controls the current and past exercise amount, accumulated exercise time, exercise strength, etc. For this purpose, the controller 9000 may further include a central processing unit (CPU) and a memory device”; ¶ [0119] recites: “As shown in FIGS. 8A to 8C, measurement of the contraction pressure and duration of the pelvic floor muscles (vaginal muscles) will be described in detail…Then, while the user fully contracts the pelvic floor muscles (vaginal muscles) and holds, the pressure detection sensor measures the maximum contraction pressure (mmHg) of the pelvic floor muscles (vaginal muscles), and the stopwatch measures the time until the pressure value goes down under the maximum peak to measure the contraction duration (sec) of the pelvic floor muscles (vaginal maximum, minimum, and average values are output as image and sound and stored in the storage device of the controller 9000; also ¶ [0115] teaches determining a contraction/expansion strength, a contraction/expansion interval, or the like. As such, the recorded indicia comprises a session date (measurement date), maximum score (maximum contraction pressure), session time (exercise time), maximum lift time (contraction duration: the time until the pressure value goes down under the maximum peak), and session duration time (accumulated exercise time, as well as combination of contraction and expansion interval)), providing physiological feedback information to the patient using the visual and/or auditory feedback features based on a duration of time during which activation of the pelvic muscles is maintained, wherein the physiological feedback information and the recorded indicia guide the patient to: increase the duration of time during which activation of the pelvic floor muscle is maintained, thereby optimizing the pelvic floor muscle exercise (¶ [0079], ¶ [0090], ¶ [0091], ¶ [0115], ¶ [0117]- ¶ [0121]; providing such feedback (i.e. contraction duration: time until the pressure value goes down under the maximum peak), guides/serves as a guidance to the patient to increase the duration of time during which the activation of the pelvic floor muscle is maintained. Please note that Iglesias already teaches providing feedback regarding performing the exercises correctly (hence strengthening pelvic floor). As such, upon modification of Iglesias’ invention with the features of Kim, the feedback guides the patient to increase the duration of the time during which the activation of the pelvic muscles that strengthen the pelvic floor is maintained, thereby optimizing the pelvic floor muscle exercise).  


It is the Office’s position that Iglesias teaches wherein the user interface device is configured to display and record a position of the patient's vagina (that is generated by the accelerometers) prior to performance of a pelvic floor exercise since Iglesias in ¶ [0014] recites: “The multiple sensor-enabled device of the present invention would also enable the health care provider and patient to view quantitatively what vaginal pressure is being exerted by the patient at any time, to recognize the vaginal muscular strength”, in ¶ [0024] recites: “When the device is properly inserted and inflated, the health care provider or patient can visualize the device on a display screen”, and further teaches that the performance of the patient is being monitored in real-time to ensure that the user is performing the exercises correctly as such, the performance (including the position of the vagina) of the patient in one exercise can be monitored before performing another/next exercise (See Claim 1). However, if applicant is not in agreement with the Office’s position, such limitation is taught by Shim.
Regarding claim 1, Shim teaches an intravaginal monitoring device configured to display and record indicia corresponding to a position of the patient’s vagina prior to performance of a pelvic floor exercise, (abstract, ¶ [0002], ¶ [0014], ¶ [0016], ¶ [0023], ¶ [0072], ¶ [0084], ¶ [0101], ¶ [0143]- ¶ [0151], ¶ [0231], ¶ [0272], variables can be measured, stored, and displayed based on various postures the user takes to identify the optimum posture(s) for the user in the next exercise. As such, these variables are displayed and recorded prior to performance of a next pelvic floor exercise), and providing physiological feedback information to the patient based on a change in position of the patient’s vagina (i.e. displacement) and a duration of time during which activation of the pelvic floor muscles is maintained that guides the patient to: activate pelvic floor muscles in a manner that strengthens the pelvic floor; and increase the duration of time during which activation of the pelvic floor muscles is maintained, thereby optimizing the pelvic floor muscle exercise, wherein the recorded indicia comprise a maximum score (i.e. maximum force), maximum lift time (i.e. duration of the (max) force) and a session duration time (i.e. a duration of contraction and relaxation) (¶ [0015], ¶ [0018], ¶ [0035], ¶ [0075], ¶ [0227], ¶ [0228], ¶ [0234], ¶ [0236], ¶ [0240], ¶ [0274], ¶ [0280]- ¶ [0282], (¶ [0015] recites: “The present invention generally relates to a pelvic exercise system for measuring at least one variable which represents physiologic state of a pelvic structure of an user and for providing a value of the variable to the user. More particularly, the present invention relates to a pelvic exercise system for measuring the pelvic variable during exercising various muscles of the pelvic structure by at least one sensor unit of the system and for providing at least one audio and/or visual feedback signal to the user, thereby allowing the user to monitor the physiologic state of her structure. Such a system may employ various sensor units each of which may be capable of monitoring force, velocity, acceleration, displacement, duration, frequency, and electric voltages and/or current related to the pelvic muscles, where the variables may be effected by the pelvic structure or where such variables may represent reaction or resistance to various movements of the system. The system may also generate various feedback audible and/or visual signals so that the user may audibly monitor the value of the variables or that the user may perform exercise while synchronizing contraction and relaxation of the structure with such feedback signals. Such a system may be arranged to monitor the variable while the user maintains a preset posture of the pelvic structure or to measure variations in such a variable while the user changes the posture of the structure during exercise”, in ¶ [0018] recites: “Another objective of the present invention is to provide another pelvic exercise system which may measure various variables such as normal force applied onto at least a part of the system or onto the portion of the structure, bending force applied to such a part or such a portion, axial force pulling (or pushing) the part into (or out displacement of the part or portion, contact between such a part and portion, a dimension of the portion, contraction or relaxation of the portion, a duration and/or a frequency of at least one of such variables, and the like”, in ¶ [0035] recites: “The control member may include a single sensor unit and at least one control unit, where the sensor unit may then measure the variable, while the control unit may be operatively coupled to the sensor unit and provide the value of the variable to the user. In one example, such a variable may be normal force applied to at least a part of the first unit, bending force applied to the part, axial force pulling (or pushing) the part into (or out of) the internal cavity, torque applied around the part, velocity of the part, acceleration of the part, displacement of the part, contact between the part and portion of the structure, a dimension of such a portion, contraction and relaxation of the portion, a duration of at least one of the variables, a frequency of at least one of the variables, and the like”, ¶ [0075], ¶ [0227], in ¶ [0228] recites: “The sensor units may measure the pelvic variables in absolute values, and the control member may provide such values to the user for monitoring purposes. In the alternative, the sensor units may measure such variables in absolute values, and the control member may then convert the values into relative values by normalizing the absolute values with respect to various preset reference values of the same or different variable, where examples of such preset reference values may include, but not be limited to, a preset value of the same (or different) variable determined by a manufacturer or user, a preset value of the same (or different) variable averaged over a preset time interval and/or a preset area, a peak or maximum (or minimum) value of the same (or different) variable, a value of the same (or different) variable obtained in a proceeding measurement, and so on. Such values may further be obtained in an analog format or a digital format. In another alternative, the sensor units may measure the variables in one or more of the above relative values, where the control member may provide such relative values to the user. In addition and as described hereinabove, the sensor units and/or control member may measure and provide such absolute and/or relative values of the pelvic variables to the user without performing the baseline adjustment or after adjusting such a baseline”, ¶ [0234] recites: “In addition, the dynamic pattern may include a duty cycle of any of the variables such as, e.g., periods in which such variables may change their amplitudes and/or direction, areas in which such variables may be defined, and the like”, in ¶ [0236] recites: “Each of such temporal and/or spatial patterns (i.e., the dynamic pattern) of the displacement of the part and/or portion, mass of the part and/or portion, momentum of such a part and/or portion, mechanical energy associated with the part and/or portion, duration of the force (or pressure), frequency of the force (or pressure), and the like. In another example, the sensor unit may be the displacement sensor capable of measuring extents of the deformation or displacement of at least a part of the sensor unit and/or at least a portion of the structure, and the control member may assess therefrom acceleration of such a part and/or portion, velocity of the part and/or portion, mass of the part and/or portion, force (or pressure) applied to the part and/or portion, momentum associated with such a part and/or portion, mechanical energy associated with the a part and/or portion, duration of the movement of such a part and/or portion effecting such displacement or deformation, frequency of such movement, and the like”, in ¶ [0240] recites: “Various clocks and/or timers may also be employed as the sensor units and measure various timings and/or durations associated with any of the above pelvic variables. Accordingly, such sensor units for measuring the timings, durations, and/or frequencies may be used in conjunction with other sensor units in order to determine such temporal patterns of such variables”, ¶ [0274] recites: “Through such audiovisual output unit and processing unit, the control member 70 may provide various audiovisual feedback signals to the user according to various modes. In one example, such a control member 70 may provide only audible signals to the user, where such signals may not include any content basis, where such signals may carry one or more content bases related to the averaged or instantaneous absolute value of the variable, the relative value of the variable compared to various preset values such as a preset reference, the user's or other's previous performances in terms of the same or different variables, and the like. The audible signal may instead carry verbal instruction about the pelvic exercise, where such instruction may be prerecorded or provided adaptively in response to the user's performance. In the alternative, such audible signals may be arranged to lead or guide the user during the pelvic practice. Such audible feedback signals are also preferably synchronized with the measured pelvic variables in order to maximize such feedback effect. In another example, such a control member 70 may provide only visual signals to the user, where such signals may be mono- or multi-chromic signals and where such signals may define a constant intensity or their intensities may vary according to various dynamic patterns of the pelvic variables. Such visual signals may similarly be arranged to provide the feedback effect to the user or, conversely, to lead or guide the user during the pelvic exercise. The visual feedback signals are also preferably synchronized with the measured pelvic variables to maximize the feedback effect. In another example, the control member 70 may also provide only tactile signals to the user, where such signals may be directed to the pelvic structure of the user, to other body parts of the user, and/or to a third party who may be assisting the user during the pelvic exercise. The tactile signals may define uniform intensities and may be applied to the same portion of the user. Alternatively, such signals may define different intensities and may be applied to the same or different portions of the user. The tactile signals may similarly be arranged to provide the feedback effect to the user or, conversely, to lead or guide the user during the pelvic exercise. Such tactile feedback signals are also preferably synchronized with the measured pelvic variables so as to maximize the feedback effect”. Also note that Iglesias already teaches providing feedback regarding performing the exercises correctly (hence strengthening pelvic floor). As such, upon modification of Iglesias’ invention with the features of Kim and/or Shim, the feedback guides the patient to increase the duration of the time during which the activation of the pelvic muscles that strengthen the pelvic floor is maintained, thereby optimizing the pelvic floor muscle exercise).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Iglesias’ invention in view of Kim wherein the user interface device is configured to display and record a position of the patient's vagina prior to performance of a pelvic floor exercise, as taught by Shim in order to enable a patient and/or physician keep track of the user’s performance history and make necessary future adjustments. 

Regarding claim 4, Iglesias as modified by Kim and Shim teaches wherein the physiological feedback information is a visual or numerical display of Kegel power/strength (Iglesias: ¶ [0010], ¶ [0014], ¶ [0017], ¶ [0024], ¶ [0026], ¶ [0036]; ¶ [0014] recites: “The multiple sensor-enabled device of the present invention would also enable the health care provider and patient to view quantitatively what vaginal pressure is being exerted by the patient at any time, to recognize the vaginal muscular strength, and to facilitate the patient's performance of muscular exercises in a precise manner”, ¶ [0036] recites: “The patient may be asked to perform a Kegel movement, while the health care the patient observes the display output to confirm that the patient is performing the exercise optimally. The pressure and muscular strength of the vagina as measured by the multiple sensor-enable device would be displayed to reflect the effectiveness of the therapy”). 
Regarding claim 5, Iglesias as modified by Kim and Shim teaches wherein the physiological feedback information is a visual or numerical display of pelvic floor muscle exercise optimization (Iglesias: ¶ [0009], ¶ [0012], ¶ [0014], ¶ [0024], ¶ [0036]- ¶ [0037]).  
Regarding claim 7, Iglesias as modified by Kim and Shim teaches wherein the user interface device is selected from the group consisting of a smartphone, tablet, and watch (Iglesias: ¶ [0009] recites: “Moreover, educating the patient on the correct way of using the device would allow the patient to take the device with her, and in the privacy of her home, visualize her exercise regimen through a convenient display, such as a computer or smart phone application”).  
Regarding claim 8, Iglesias as modified by Kim and Shim teaches wherein the intravaginal device comprises six accelerometers (Iglesias: the positional sensors shown by filled circles in Fig. 1 below, ¶ [0030], ¶ [0032]-¶ [0033]).  
[AltContent: oval]
    PNG
    media_image1.png
    537
    654
    media_image1.png
    Greyscale



Regarding claims 9-10, Iglesias teaches wherein the system is configured to display a score on the graphical user interface/quantitatively view what vaginal pressure is being exerted by the patient at any time, to recognize the vaginal strength during performance of the pelvic floor exercise (¶ [0014]) and that the patient’s performance of Kegel exercises are being monitored to see if they are being performed correctly (lift movement) since incorrect performance of such exercises, usually by performing a valsalva maneuver can cause damage to the patient’s pelvic floor (¶ [0013], also see ¶ [0012]). 
Iglesias as modified by Kim is silent about displaying the score/measurements of variables, on the graphical user interface corresponding to the lift movement when the position of the patient's vagina that is generated by the accelerometers during performance of the pelvic floor exercise rotates from right to left, the 
Regarding claims 9-10, Shim teaches wherein the system is configured to display a score/measurements of variables, on the graphical user interface corresponding to a lift movement when the position of the patient's vagina that is generated by the accelerometers (¶ [0227]) during performance of the pelvic floor exercise rotates from right to left, the score/measurement of variables, on the graphical user interface corresponding to a bearing down movement when the position of the patient's vagina that is generated by the accelerometers (¶ [0227]) during performance of the pelvic floor exercise rotates from left to right (measurements of variables (including in absolute values) serve as the score, various postures of the user may involve lifting/bearing down and rotation of the position of the vagina in various directions, ¶ [0251] recites: “Depending upon operating mechanisms thereof, the sensor unit may have to be adjusted so that the sensor unit with a new configuration may issue new baseline sensing signals, particularly when the sensor unit 75 may preferably measure the pelvic variables in absolute values. Once the sensor unit 75 is fitted onto the pelvic structure and/or contact the pelvic structure, the user may commence the pelvic exercise such as, e.g., contracting and relaxing the pelvic muscles while keeping a preset posture of the structure, varying the posture of the pelvic structure by moving her legs or thighs or bending her back, and so on. The sensor unit 75 may begin to issue the sensing signals, and the control member may measure desirable pelvic variables representing the physiologic states of the structure from various dynamic patterns thereof. Depending upon a system configuration, such a control member may output various audible and/or visual signals such that the user may monitor various physiological states of her pelvic structure”, ¶ [0275] recites: “The control member 70 may display an image of the sensor unit 75 and then superpose such an image by the absolute and/or relative values of the measured variables, with or without displaying locations of the sensor unit 75 measuring such variables. The control member 70 may also display a static and/or dynamic image of an anatomy of the pelvic structure and identify the location of the first unit and/or sensor unit 75 in such an anatomy. This embodiment is particularly useful when the user may change her posture during the exercise and monitor changes in the measured pelvic variables in response to such changes in the postures. The user may also monitor the changes in the measured variables as she may move her leg or thigh, may bend or rotate her back, and the like”, ¶ [0281], ¶ [0282] recites: “In order to strengthen or tone the pelvic muscles and/or to assess the optimum posture and/or movement of various body parts thereof, the user may engage in various exercises while measuring the pelvic variables with the sensor units of the pelvic exercise systems of the present invention. For example, the first unit of the pelvic exercise system or an insertable part of the body member thereof may be arranged to be at least substantially stationary, i.e., such a first unit or insertable part may be arranged to not include any mobile mechanisms and, accordingly, may maintain its position during the exercise and while measuring various pelvic variables, unless such a part may be pushed out of the internal cavity by the user. It is appreciated that such a first unit or insertable part may be arranged to maintain its configuration while measuring the pelvic variables or may instead be arranged to deform or move during the measurement. The user may then vertically squeeze at least a part of the sensor and/or first units, bend or flex different parts of the sensor and/or first units, push or pull such a part along her internal cavity, rotate or pivot such a part, and the like, with or without changing the posture. In a related example, such a part of the first and/or sensor units may be shaped and/or sized so that, once inserted into the internal cavity of the pelvic structure, the first unit may tend to translate into or out of the cavity and/or may tend to rotate angularly inside the cavity. The user may then squeeze her pelvic muscles in order to retain the first unit inside her cavity, to prevent further penetration of such a first unit, to obstruct rotation of the first unit inside the cavity, and the like, with or without varying the posture. In another example, at least a part of the first unit and/or insertable part of the body member may be arranged to translate into and/or out of the internal cavity of the pelvic structure by an active mechanism. Such a system may include the actuator member which may be arranged to translate or rotate such a part into, out of or inside the internal cavity. The user may squeeze her pelvic muscles in order to retain such a first unit inside her cavity, to prevent further penetration of such a first unit, to obstruct rotation of the first unit inside the cavity, and the like, with or without varying the posture. In all of the above examples, the user may bend, rotate or otherwise move her body in order to align the first unit with a direction of gravitational force vertically, horizontally, at a preset angle, and the like”, ¶ [0283] recites: “Secondly, such a system may provide various feedback signals to the user so as to allow the user to monitor the values of the measured or assessed variables, temporal and/or spatial patterns of a single or multiple pelvic variables, and the like. In addition, the system may also provide various feedback signals to the user as she maintains a fixed posture or changes her postures, with or without moving her legs, thighs, abdomen, and other portions of her body. Therefore, the user may assess the changes in the values of the measured or assessed pelvic variables in a certain posture or during a series of different postures”).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Iglesias’ invention in view of Kim wherein the system is configured to display the score/measurements of variables, on the graphical user interface corresponding to a lift movement when the position of the patient's vagina that is generated by the accelerometers during performance of the pelvic floor exercise rotates from right to left, the score/measurement of variables, on the graphical user interface corresponding to a bearing down movement when the position of the patient's vagina that is generated by the accelerometers during performance of the pelvic floor exercise rotates from left to right as taught by Shim in order to enable a patient as well as a physician/trainer recognize the optimum posture(s) of the patient resulting in optimum benefits for the patient when performing pelvic floor exercises and therefore prevent the patient from being potentially harmed due to performing the exercises incorrectly.
Regarding claim 11, Iglesias as modified by Kim and Shim teaches wherein the feedback comprises an auditory and/or vibratory signal (Kim: 7000, ¶ [0121]; Shim: ¶ [0095], ¶ [0231], ¶ [0273], ¶ [0274], ¶ [0280]).
Regarding claim 12, Iglesias as modified by Kim and Shim teaches wherein the visual and/or auditory feedback is configured to indicate if the intravaginal device is orientated properly (Iglesias: ¶ [0024] recites: “When the device is properly inserted and inflated, the health care provider or patient can visual the device on a display screen”).
Claims 2-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Iglesias as modified by Kim and Shim as applied to claim 1 above, and further in view of Bennett et al. (US 2011/0190595 A1).
Regarding claims 2-3, Iglesias as modified by Kim and Shim teaches wherein the user interface device further comprises a data processor and a communication module configured to store and retrieve patient data remotely (Iglesias: ¶ [0009], ¶ [0022], ¶ [0027]), wherein the physiological feedback information is a visual or numerical display of the patient's pelvic floor muscle exercise history, which is retrieved as part of the patient data (Iglesias: ¶ [0009], ¶ [0014], ¶ [0022], ¶ [0024], ¶ [0027]).     

Iglesias as modified by Kim and Shim is silent about the patient data being Cloud-based, wherein the user interface device is connected to the intravaginal device through Bluetooth communication.
Regarding claims 2-3, Bennett teaches Cloud based patient data/networks (¶ [0159]).
Regarding claim 6, Bennett teaches wherein the user interface device is connected to the intravaginal device through Bluetooth communication (¶ [0084]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Iglesias’ invention as modified by Kim and Shim such that the patient data is Cloud-based, wherein the user interface device is connected to the intravaginal device through Bluetooth communication as taught by Bennett in order to provide for easy, convenient and efficient communication between the intravaginal device and the user interface wherein various patient 

Response to Arguments
Applicant's arguments filed on 09/22/20 have been fully considered, some of which are moot in view of the new ground of rejection and some that are not persuasive. 
Applicant’s arguments with respect to the previous rejection of claims 1-11 under 35 U.S.C. § 112(a) regarding the limitation of “providing physiological feedback information that guides the patient to increase the duration of time during which activation of the pelvic floor muscles is maintained” has been persuasive since it appears that the term “guide” is used to mean “encourage”. According to applicant’s cited paragraph and the Fig. 10, the provided feedback information can encourage the user to perform the functions i)-iii) recited in claim 1. As such, applicant is suggested to change the tem “guide” in claim 1 to “encourage”. 
In response to applicant’s arguments regarding claim 1, and that Iglesias fails to teach measuring the duration of time during which activation of pelvic floor muscles that strengthen the pelvic floor is maintained, increasing the duration of time during which activation of the correct pelvic floor muscles is maintained assist in optimizing a pelvic floor muscle exercise and strengthening the pelvic floor, and displaying and recording indicia such as session date, maximum score, session time, maximum lift time, and session duration time, the Examiner respectfully disagrees and would like to mention the followings. Iglesias teaches providing feedback to the user regarding performing 
 As mentioned above Kim teaches displaying and recording indicia such as session date, maximum score, session time, maximum lift time, and session duration time (see ¶ [0079], ¶ [0090], ¶ [0091], ¶ [0115], ¶ [0117]- ¶ [0121], see above for further details). In response to applicant’s similar arguments regarding Shim failing to teach such limitations, the Examiner would like to mention that Shim also teaches determining duration of contraction. With respect to applicant’s arguments stating that Shim does not differentiate between the correct pelvic floor muscle activation and incorrect ones, the Examiner would like to mention that applicant's arguments against the references individually (Shim only), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s arguments regarding claims 9-10, and that Shum fails to teach the limitations of claims 9-10, and that in the present application, the visual output directly guides the patient to adjust their maneuver in real time while observing the line, leading to more meaningful exercise sessions, whereby this type of guidance is absent from shim, the Examiner would like to mention that nowhere in the claims have the applicant recited visual display of the line. As such applicant is arguing narrower than claimed. The claim as currently present requires displaying of a score that corresponds to a lift movement when the positon of the vagina rotated from right to left. Such limitations are taught by Iglesias in view of Shim (see above for further details). Furthermore, in response to applicant's arguments against the references individually (Shim only), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403.  The examiner can normally be reached on Mon - Fri 9:00 am - 2:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SJA/Examiner, Art Unit 3784                                                

/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784